Title: To George Washington from John Sullivan, 7 July 1788
From: Sullivan, John
To: Washington, George



Sir,
Durham [N.H.] July 7th 1788

I am directed by the society of the Cincinnati in New Hampshire to convey their congratulations to your Excellency, and to the society in general, on the ratification of the new Constitution, by a sufficient number of States, not only to establish it as a national form of Government, but thereby to fix upon a permanent basis, those liberties, for which, under the direction

and order of your Excellency, they have so cheerfully contended.
They now view with inexpressible pleasure the arrival of that happy period, when by the establishment of a truly republican, energetic and efficient National Government, they and their posterity may enjoy those blessings, which as freemen, they esteem an ample reward for all the toils and dangers, which they experienced in the course of a long and perilous war. I have the honor to be with the most exalted sentiments of esteem and respect, your Excellency’s most obedient Servant

Jno. SullivanBy order of the society

